THREADGILL, Judge.
Clarence Richardson appeals his convictions and sentences for battery, assault, trespass with a dangerous weapon, and aggravated battery. He was sentenced to time served on the first three convictions and to an extended statutory term as a habitual violent felony offender for aggravated battery. We affirm the judgments and sentences, but strike the $250 assessment and hen for public defender’s fees due to lack of notice. § 27.56(l)(a), Fla.Stat. (1991); Fla. R.Cr.P. 3.720(d)(1); Farmer v. State, 617 So.2d 447 (Fla. 2d DCA 1993). The trial court may reimpose the fees after prior notice and an opportunity to be heard on the assessment.
Judgments and sentences affirmed; strike assessment and hen for public defender’s fee.
HALL, A.C.J., and LAZZARA, J., concur.